DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
35 USC 101 Rejections are withdrawn.
35 USC 112 Rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8, 15, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “8. (Currently Amended) The method of claim 7, further comprising training the convolutional neural network using a training set comprising a plurality of dual-energy contrast-enhanced CT images, wherein for each dual-energy, contrast-enhanced CT image within the training set, a 70 keV or higher portion of an associated dual-energy, contrast-enhanced CT image is used as a training input CT image and a 52 keV or lower portion of the associated dual-energy, contrast-enhanced CT image is used as a training output CT image.“
The Examiner is unable to find support for underlined portion above.  There does not appear to be any specific mention of a 52keV range.
Paragraph 22 states “The method additionally includes training the convolutional neural network using a training set comprising a plurality of dual-energy contrast-enhanced CT images, wherein for each dual-energy, contrast-enhanced CT image within the training set, a 70 keV portion of an associated dual-energy, contrast-enhanced CT image is used as a training input CT image and the associated dual-energy, contrast-enhanced CT image is used as a training output CT image.”
Paragraph 56 states “ For example, a convolutional neural network can be trained to convert the 70 keV portion of each dual-energy CT image (equivalent to the single energy CT image) into the corresponding virtual dual-energy CT image in the study set. ”
Paragraph 64 states “Act 404 can further include for each dual-energy, contrast-enhanced CT image within the training set, a 70 keV portion of an associated dual-energy, contrast-enhanced CT image is used as a training input CT image and the associated dual-energy, contrast-enhanced CT image is used as a training output CT image.”
Additionally, the low range is usually at 50kev and high range is > 90kev.  It is unclear how applicant arrived at the specific number of 52.
	Claim 15 recites “15. (Currently Amended) The method of claim 14, further comprising training the convolutional neural network using a training set of paired low-dose, contrast-enhanced and high dose, contrast-enhanced dual energy or spectral CT images, wherein for each pair of low-dose, contrast-enhanced and high dose, contrast-enhanced dual energy or spectral CT images within the training set, the low-dose, contrast- enhanced dual energy or spectral CT image is used as a training input CT image and the associated high dose, contrast-enhanced dual energy or spectral CT image is used as a training output CT image”
 The Examiner is unable to find support for underlined portion above.  In particular, in combination with “receiving an input computed tomography (CT) image, the input CT image being a single-energy CT image associated with first intravenous iodinated contrast imaging conditions, the single-energy CT image comprising image data depicting a signal acquired using a single photon energy range;” recited in claim 1.
Additionally, Logically it does not make sense.  If a Neural Network was trained to convert a low-dose dual-energy CT to a normal/high dose dual-energy CT, inputting a single-energy input as input to the neural network would be tantamount to inputting garbage input into the system.   For purpose of examination, the Examiner is treating the input image as from a dual-energy input.
	Claim 20 recites “wherein the convolutional neural network is trained using a training set of paired low- dose, contrast-enhanced and full-dose, contrast-enhanced dual energy CT images such that for each pair of low-dose, contrast-enhanced and full-dose, contrast-enhanced dual energy CT images within the training set, the low-dose, contrast-enhanced CT image is used as a training input CT image and the associated full-dose, contrast-enhanced CT image is used as a training output CT image.”
The Examiner is unable to find support for underlined portion above.  In particular, in combination with “receive a single-energy, low-dose, contrast-enhanced computed tomography (CT) image captured from a patient who received a dosage of intravenous iodinated contrast calculated to be at least 10% less than a full-dose of intravenous iodinated contrast, the single-energy, low- dose, contrast-enhanced CT image comprising image data depicting a signal acquired using a single photon energy range” recited in this claim.
Additionally, Logically it does not make sense.  If a Neural Network was trained to convert a low-dose dual-energy CT to a normal/high dose dual-energy CT, inputting a single-energy input as input to the neural network would be tantamount to inputting garbage input into the system.   
For purpose of examination, the Examiner is treating the input image as from a dual-energy input.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-12, 14-17, 19-20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Zaharchuk (2019/0108634).

Zaharchuk discloses 1. (Currently Amended) A method for reconstructing an image, comprising: 
receiving an input computed tomography (CT) image, the input CT image being a single-energy CT image associated with first intravenous iodinated contrast imaging conditions, the single-energy CT image comprising image data depicting a signal acquired using a single photon energy range; and (Zaharchuk, “[0006] The present invention provides techniques to enhance image quality of diagnostic imaging modalities using a lower dose of contrast than is currently possible. This enables new opportunities for improving the value of medical imaging. In addition to MRI, the techniques are generally applicable to a variety of diagnostic imaging techniques including angiography, fluoroscopy, computed tomography (CT), and ultrasound”, see also [0027]; While the type of CT is not specifically identified it is implied to cover all types of CT imaging. it is well known that “Most CT is performed using single CT scanners” (Applicant’s disclosure, paragraph 36);  Thus a plain reading of Zahrachuk recognizes that it covers all types of CT imaging, including the most common type(single-energy))
reconstructing an output CT image from the image data depicting the signal acquired using the single photon energy range of the input CT image using an image reconstruction algorithm generated from a supervised convolutional neural network having one or more parameters of one or more layers of the supervised convolutional neural network informed by received user input, (Zaharchuk, “[0008] Embodiments of the invention use a deep learning network, such as a Convolutional Neural Network for image-to-image regression, with a pre-contrast image and low-contrast image as input, and with a predicted full-contrast image as output. A residual learning approach is preferably used in prediction.”; “[0011] …..  c) applying the low-contrast image and the zero-contrast image as input to a deep learning network (DLN) to generate as output of the DLN a synthesized full-dose contrast agent image of the subject; where the DLN has been trained by applying zero-contrast images and low-contrast images as input and full-contrast images as reference ground-truth images.“, thus indicating supervised CNN)
the output CT image depicting structures present in the input CT image as though the structures were imaged under second intravenous iodinated contrast imaging conditions that are different than the first intravenous iodinated contrast imaging conditions. (Zaharchuk, “[0008] Embodiments of the invention use a deep learning network, such as a Convolutional Neural Network for image-to-image regression, with a pre-contrast image and low-contrast image as input, and with a predicted full-contrast image as output. A residual learning approach is preferably used in prediction.”;)

Zaharchuk discloses 2. (Currently Amended) The method of claim 1, wherein the input CT image is a nonenhanced CT image with the first intravenous iodinated contrast imaging conditions comprise an absence of intravenous iodinated contrast, and wherein reconstructing the output CT image comprises reconstructing a virtual contrast-enhanced CT image from the nonenhanced CT image with the second intravenous iodinated contrast imaging conditions comprising a presence of intravenous iodinated contrast.(Zaharchuk, “[0007] Surprisingly, the techniques of the present invention are able to predict a synthesized full-dose contrast agent image from a low-dose contrast agent image and a pre-dose image.”,  see also abstract, “zero-dose” )

Zaharchuk discloses 3. (Currently Amended) The method of claim 2, further comprising training the convolutional neural network using a set of images that comprises a plurality of paired multiphasic CT images, wherein each of the paired multiphasic CT images comprises a nonenhanced CT image and a contrast-enhanced CT image of substantially a same slice from a same patient. (Zaharchuk, “[0010] In one aspect, the invention provides a method for training a diagnostic imaging device to perform medical diagnostic imaging with reduced contrast agent dose. The method includes a) performing diagnostic imaging of a set of subjects to produce a set of images comprising, for each subject of the set of subjects, i) a full-contrast image acquired with a full contrast agent dose administered to the subject, ii) a low-contrast image acquired with a low contrast agent dose administered to the subject, where the low contrast agent dose is less than the full contrast agent dose, and iii) a zero-contrast image acquired with no contrast agent dose administered to the subject;”,  see also abstract)

Zaharchuk discloses 4. (Currently Amended) The method of claim 1, wherein the input CT image is a contrast-enhanced CT image with the first intravenous iodinated contrast imaging conditions comprising a presence of intravenous iodinated contrast, and wherein reconstructing the output CT image comprises reconstructing a virtual nonenhanced CT image from the contrast-enhanced CT image with the second intravenous iodinated contrast imaging conditions comprising an absence of intravenous iodinated contrast. (Zaharchuk, “[0007] Surprisingly, the techniques of the present invention are able to predict a synthesized full-dose contrast agent image from a low-dose contrast agent image and a pre-dose image.”,  see also abstract, “zero-dose” )

Zaharchuk discloses 5. (Original) The method of claim 4, further comprising training the convolutional neural network using a set of images that comprises a plurality of paired multiphasic CT images, wherein each of the paired multiphasic images comprises a nonenhanced CT image and a contrast-enhanced CT image of substantially a same slice from a same patient. (Zaharchuk, “[0010] In one aspect, the invention provides a method for training a diagnostic imaging device to perform medical diagnostic imaging with reduced contrast agent dose. The method includes a) performing diagnostic imaging of a set of subjects to produce a set of images comprising, for each subject of the set of subjects, i) a full-contrast image acquired with a full contrast agent dose administered to the subject, ii) a low-contrast image acquired with a low contrast agent dose administered to the subject, where the low contrast agent dose is less than the full contrast agent dose, and iii) a zero-contrast image acquired with no contrast agent dose administered to the subject;”,  see also abstract)

Zaharchuk discloses 9. (Currently Amended) The method of claim 1, wherein first intravenous iodinated contrast imaging conditions comprise a low-dose of intravenous iodinated contrast.(Zaharchuk, “[0027] For other imaging modalities, similar setups are used to include at least one set of images without enhancement that is acquired without injecting contrasts. And optionally at least one set of images with low-level enhancement that is acquired with injecting low dosage of contrasts. For CT, the contrast is usually an iodine-based contrast agent. The CT contrast agent is usually administered based on preference of physicians, regulatory standard and patient weight. The administration of a low dose means injecting less than standard protocols.”)

Zaharchuk discloses 10. (Currently Amended) The method of claim 9, wherein the low-dose of intravenous iodinated contrast comprises , a contrast dosage calculated to be at least 10% less than a full-dose of contrast. (Zaharchuk, “[0007] Surprisingly, the techniques of the present invention are able to predict a synthesized full-dose contrast agent image from a low-dose contrast agent image and a pre-dose image. The low dose may be any fraction of the full dose, but is preferably 1/10 or less of the full dose.”)

Zaharchuk discloses 11. (Currently Amended) The method of claim 9, wherein the low-dose of intravenous iodinated contrast comprises , a contrast dosage calculated to be between about 10-20% of a full-dose of contrast. (Zaharchuk, “[0007] Surprisingly, the techniques of the present invention are able to predict a synthesized full-dose contrast agent image from a low-dose contrast agent image and a pre-dose image. The low dose may be any fraction of the full dose, but is preferably 1/10 or less of the full dose.”)

Zaharchuk discloses 12. (Currently Amended) The method of claim 9, wherein the low-dose of intravenous iodinated contrast comprises, a contrast dosage calculated to be at least about 33% less than a full-dose of contrast. (Zaharchuk, “[0007] Surprisingly, the techniques of the present invention are able to predict a synthesized full-dose contrast agent image from a low-dose contrast agent image and a pre-dose image. The low dose may be any fraction of the full dose, but is preferably 1/10 or less of the full dose.”)

Zaharchuk discloses 14. (Currently Amended) The method of claim 1, wherein reconstructing the output CT image comprises a virtual full-dose, contrast-enhanced CT image with the second intravenous iodinated contrast imaging conditions comprising a full dose of intravenous iodinated contrast, and wherein the input CT image comprises a low-dose, contrast-enhanced CT image with the first intravenous iodinated contrast imaging conditions comprising a low-dose of intravenous iodinated contrast, the virtual full-dose, contrast-enhanced CT image being reconstructed without sacrificing image quality or accuracy. (Zaharchuk, “[0007] Surprisingly, the techniques of the present invention are able to predict a synthesized full-dose contrast agent image from a low-dose contrast agent image and a pre-dose image.”,  see also abstract, “zero-dose” )
 *Note: iodine contrast increases the contrast of a CT image.

Zaharchuk discloses 15. (Currently Amended) The method of claim 14, further comprising training the convolutional neural network using a training set of paired low-dose, contrast-enhanced and high dose, contrast-enhanced dual energy or spectral CT images, wherein for each pair of low-dose, contrast-enhanced and high dose, contrast-enhanced dual energy or spectral CT images within the training set, the low-dose, contrast- enhanced dual energy or spectral CT image is used as a training input CT image and the associated high dose, contrast-enhanced dual energy or spectral CT image is used as a training output CT image. ((Zaharchuk, “[0006] The present invention provides techniques to enhance image quality of diagnostic imaging modalities using a lower dose of contrast than is currently possible. This enables new opportunities for improving the value of medical imaging. In addition to MRI, the techniques are generally applicable to a variety of diagnostic imaging techniques including angiography, fluoroscopy, computed tomography (CT), and ultrasound”, see also [0027]; While the type of CT is not specifically identified, it is well known that DECT is a type of CT imaging;  Zaharchuk teaches converting any type of low/no dose CT to a normal/high dose CT image.  Therefore Zaharchuk suggests this teaching)

Zaharchuk discloses 16. (Currently Amended) The method of claim 1, further comprising reducing a likelihood of contrast- induced nephropathy or allergic-like reactions in a patient undergoing contrast-enhanced CT imaging, wherein reducing the likelihood of contrast-induced nephropathy or allergic-like reactions in the patient comprises administering the low-dose of contrast to the patient prior to or during CT imaging. (where reducing the amount of contrast used reduces a likelihood of contrast-induced nephropathy or allergic-like reactions in a patient)

	Claim 17  is rejected under similar grounds as claim 1.
	Claim 19  is rejected under similar grounds as claim 3.

Zaharchuk discloses 20. (Currently Amended) A computer system for reconstructing an image, comprising: 
one or more processors; and one or more hardware storage devices having stored thereon computer-executable instructions, when executed by the one or more processors, cause the computer system to perform at least the following:  (Zaharchuk, paragraph 36)
receive a single-energy, low-dose, contrast-enhanced computed tomography (CT) image captured from a patient who received a dosage of intravenous iodinated contrast calculated to be at least 10% less than a full-dose of intravenous iodinated contrast, the single-energy, low- dose, contrast-enhanced CT image comprising image data depicting a signal acquired using a single photon energy range; and (Zaharchuk, “[0006] The present invention provides techniques to enhance image quality of diagnostic imaging modalities using a lower dose of contrast than is currently possible. This enables new opportunities for improving the value of medical imaging. In addition to MRI, the techniques are generally applicable to a variety of diagnostic imaging techniques including angiography, fluoroscopy, computed tomography (CT), and ultrasound”, see also [0027]; While the type of CT is not specifically identified, it is well known that “Most CT is performed using single CT scanners” (Applicant’s disclosure, paragraph 36);  Thus a plain reading of Zahrachuk recognizes that it covers all types of CT imaging, including the most common type(single-energy)) (Zaharchuk, “[0007] Surprisingly, the techniques of the present invention are able to predict a synthesized full-dose contrast agent image from a low-dose contrast agent image and a pre-dose image. The low dose may be any fraction of the full dose, but is preferably 1/10 or less of the full dose.”)
reconstruct an output CT image from image data depicting the signal acquired using the single photon energy range of the single-energy, low-dose, contrast-enhanced CT image using an image reconstruction algorithm generated from a convolutional neural network, the output CT image comprising a virtual full-dose, contrast-enhanced CT image, (Zaharchuk, “[0008] Embodiments of the invention use a deep learning network, such as a Convolutional Neural Network for image-to-image regression, with a pre-contrast image and low-contrast image as input, and with a predicted full-contrast image as output. A residual learning approach is preferably used in prediction.”; “[0011] …..  c) applying the low-contrast image and the zero-contrast image as input to a deep learning network (DLN) to generate as output of the DLN a synthesized full-dose contrast agent image of the subject; where the DLN has been trained by applying zero-contrast images and low-contrast images as input and full-contrast images as reference ground-truth images.“, thus indicating supervised CNN) (Zaharchuk, “[0008] Embodiments of the invention use a deep learning network, such as a Convolutional Neural Network for image-to-image regression, with a pre-contrast image and low-contrast image as input, and with a predicted full-contrast image as output. A residual learning approach is preferably used in prediction.”;)
wherein the convolutional neural network is trained using a training set of paired low- dose, contrast-enhanced and full-dose, contrast-enhanced dual energy CT images such that for each pair of low-dose, contrast-enhanced and full-dose, contrast-enhanced dual energy CT images within the training set, the low-dose, contrast-enhanced CT image is used as a training input CT image and the associated full-dose, contrast-enhanced CT image is used as a training output CT image. (Zaharchuk, “[0010] In one aspect, the invention provides a method for training a diagnostic imaging device to perform medical diagnostic imaging with reduced contrast agent dose. The method includes a) performing diagnostic imaging of a set of subjects to produce a set of images comprising, for each subject of the set of subjects, i) a full-contrast image acquired with a full contrast agent dose administered to the subject, ii) a low-contrast image acquired with a low contrast agent dose administered to the subject, where the low contrast agent dose is less than the full contrast agent dose, and iii) a zero-contrast image acquired with no contrast agent dose administered to the subject;”,  see also abstract; While the type of CT is not specifically identified it is implied to cover all types of CT imaging. It is well known that DECT is a type of CT imaging;  Zaharchuk teaches converting any type of low/no dose CT to a normal/high dose CT image.  Thus a plain reading of Zahrachuk recognizes that it covers all types of CT imaging, including DECT)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk in view of Goshen (PGPub 2021/0065410).
Zaharchuk discloses 7. (Currently Amended) The method of claim 1, 
Zaharchuk discloses inputting a low/no dose CT image and outputting a normal dose CT image, but does not specify what type of CT image is input and output, in particular does not expressly disclose “wherein reconstructing the output CT image comprises reconstructing a virtual dual-energy, contrast-enhanced CT image from the input CT image”
	Goshen discloses “wherein reconstructing the output CT image comprises reconstructing a virtual dual-energy, contrast-enhanced CT image from the input CT image” (Goshen, paragraph 9, “The imaging system further includes a processor configured to process the non-spectral image data using a deep learning regression algorithm to estimate spectral data from a group consisting of spectral basis components and a spectral image.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to train the Neural Network of Zaharchuk to additionally convert a single energy CT to a dual-energy CT output.
The suggestion/motivation for doing so would have been spectral information is clinically more valuable than a single energy CT image as it can provide additional information such as information indicative of the elemental or material composition (e.g., atomic number) of the tissue and/or material of the subject and/or object.  And using a CNN to accomplish this saves the need for specialized hardware (see Goshen, paragraph 4 & 7)
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Zaharchuk with Goshen to obtain the invention as specified in claim 7. 

	Claim 18 is rejected under similar reasoning as claim 7 above.

No prior art reads on claim 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaplan (2021/0052233) has a similar teaching as 2019/0108634, Zaharchuk and reads on the claims similarly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662